Title: John Adams to John Quincy Adams, 5 May 1796
From: Adams, John
To: Adams, John Quincy


          
            My Dear son
            Phila. May 5. 1796
          
          Mr Richard Cooke of Mary land will tell you all the News— I expect to sign the Bills this day which were all passed Yesterday for carrying into Exn. the Treaties with Great Britain Spain Algiers and the Indians— Yesterday seemed a Day of Universal and perpetual Peace foreign & domestic.
          Tomorrow I go home— Congress will rise by the 20th. There is much Talk of the Resignation of the P. a Measure which I presume is resolved on. The Question it is said will lie bet. two Persons

whom you mentioned as the Competitors Six or seven Years ago. one of them will be wholly passive you may depend upon it and is very indifferent, really truly & sincerely not affectedly or hypocritically indifferent about the Result. He will not be frightened before nor after however the Decision may be.
          our Friends are all well— Your Letters continue to give me great Pleasure— I thank you for the Books
          your affectionate
          
            John Adams
          
        